12/05/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                        Assigned on Briefs November 28, 2022

  WAYNE HADDIX D/B/A 385 VENTURES v. JAYTON STINSON, ET AL.

                 Appeal from the Chancery Court for Shelby County
                  No. CH-17-0002 JoeDae L. Jenkins, Chancellor
                      ___________________________________

                          No. W2022-01618-COA-T10B-CV
                       ___________________________________


This is an accelerated interlocutory appeal as of right filed pursuant to Tennessee Supreme
Court Rule 10B. Due to numerous deficiencies in the petition, the appeal is hereby
dismissed.

      Tenn. S. Ct. R. 10B Interlocutory Appeal as of Right; Appeal Dismissed

CARMA DENNIS MCGEE, J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and KRISTI M. DAVIS, JJ., joined.

Mark T. Stinson, Memphis, Tennessee, pro se.

Salvador M. Hernandez, Nashville, Tennessee, for the appellee, Samuel LaWayne Haddix.

                                        OPINION

                          I.   FACTS & PROCEDURAL HISTORY

       On November 14, 2022, Mark T. Stinson filed a pro se “Motion for Notice of
Accelerated Interlocutory Appeal as of Right” in this Court. Therein, he asks this Court
“to issue an order for Notice of Accelerated Interlocutory Appeal.” Stinson states that he
is “requesting an Accelerated Interlocutory Appeal of the Disqualification of Judge JoeDae
L. Jenkins, and the nondecision of the Leave to Proceed in Forma Pauperis application.”
Stinson cites Tennessee Code Annotated section 17-2-101 and argues that a trial judge is
incompetent to preside over a trial where he or she is “interested in the event.” He also
cites Tennessee Supreme Court Rule 10B for the notion that he is entitled to an
interlocutory appeal as of right following the denial of his recusal motion, with this Court
applying a de novo standard of review. In the “Argument” section of his filing, Stinson
explains that he is requesting that Chancellor Jenkins recuse himself because he “sua sponte
illegally seized” $73,033.89 from a company’s account receivables based on the statement
of another party, but not facts. He also discusses a report of a special master. He suggests
that Chancellor Jenkins “learned information concerning facts in dispute” and did not
solely rely on matters learned in the courtroom. Further, Stinson asserts that he “has a civil
lawsuit against” Chancellor Jenkins. For these reasons, Stinson asks this Court to “grant
the Notice of Accelerated Interlocutory Appeal as of Right, and Disqualify Judge JoeDae
L. Jenkins[.]”

       Based on our review of the petition, we have determined that neither an answer,
additional briefing, nor oral argument is necessary, and we elect to act summarily on the
appeal in accordance with Rule 10B, §§ 2.05 and 2.06.

                                     II.   DISCUSSION

        Because Stinson is pursuing accelerated interlocutory review pursuant to Rule 10B,
he is subject to the Rule’s specific requirements. See Rothberg v. Fridrich & Assocs. Ins.
Agency, Inc., No. M2022-00795-COA-T10B-CV, 2022 WL 2188998, at *1 (Tenn. Ct.
App. June 17, 2022). “Our Rule 10B jurisprudence has emphasized how it ‘is imperative
that litigants file their petitions for recusal appeal in compliance with the mandatory
requirements of Rule 10B in the first instance.’” Id. at *2 (quoting Johnston v. Johnston,
No. E2015-00213-COA-T10B-CV, 2015 WL 739606, at *2 (Tenn. Ct. App. Feb. 20,
2015)). Rule 10B provides:

       2.02. To effect an accelerated interlocutory appeal as of right from the denial
       of a motion for disqualification or recusal of the trial court judge, a petition
       for recusal appeal shall be filed in the appropriate appellate court within
       twenty-one days of the trial court’s entry of the order. . . .

       2.03. The petition for recusal appeal shall contain:
       (a) A statement of the issues presented for review;
       (b) A statement of the facts, setting forth the facts relevant to the issues
       presented for review;
       (c) An argument, setting forth the contentions of the appellant with respect
       to the issues presented, and the reasons therefor, including the reasons why
       the contentions require appellate relief, with citations to the authorities; and
       (d) A short conclusion, stating the precise relief sought.

       The petition shall be accompanied by a copy of the motion and all supporting
       documents filed in the trial court, a copy of the trial court’s order or opinion
       ruling on the motion, and a copy of any other parts of the trial court record
       necessary for determination of the appeal.

(emphasis added). “‘In expedited interlocutory appeals under Rule 10B, the only record
                                         -2-
the appellate court generally has is the record provided by the appellant with his or her
petition.’” Rothberg, 2022 WL 2188998, at *2 (quoting Smith v. Daniel, No. M2019-
02083-COA-T10B-CV, 2019 WL 6825976, at *1 n.1 (Tenn. Ct. App. Dec. 13, 2019)).
“[A]s a result of the accelerated nature of these appeals, ‘meticulous compliance’ with Rule
10B is required regarding the content of the record provided on appeal.” Id. (quoting
Johnston, 2015 WL 739606, at *2). To put it simply, “in the context of an accelerated
interlocutory appeal under Rule 10B, we cannot physically see something that is not
provided in connection with the initiating petition.” Id. The fact that filings may exist in
a trial court’s record “does not enable us to review them in connection with the appeal if
they are not provided to us.” Id. at *2 n.3. For instance, in Rothberg, the petitioner
submitted to this Court copies of a recusal motion and other documents that were
“supposedly” filed with the trial court, but they were not file-stamped copies, and he also
cited to numerous other documents in the trial court record that he did not provide to this
Court. Id. at *1-2. Due to this deficiency, this Court dismissed the appeal. Id.

        This Court likewise dismissed an appeal in Judzewitsch v. Judzewitsch, No. E2022-
00475-COA-T10B-CV, 2022 WL 1279790, at *1-2 (Tenn. Ct. App. Apr. 29, 2022), where
the petition was even more deficient. In that case, the petition for recusal appeal was not
accompanied by a copy of the recusal motion, any supporting documents filed in the trial
court, or the trial court’s order or opinion ruling on the recusal motion, each of which was
required pursuant to Rule 10B. Id. at *2. We concluded that the appeal “must be
summarily dismissed” due to these “numerous and substantive failures to comply” with the
Rule. Id. at *1. Although the petitioner was pro se, he was required to comply with the
same substantive and procedural rules that represented parties were expected to observe.
Id. at *2. Because of the deficiencies in the petition, however, we could not even determine
whether the petition for recusal appeal was timely filed within twenty-one days of the trial
court’s order. Id. Thus, the appeal was dismissed. Id. at *3.

        We find ourselves in the same position. Stinson’s motion for an accelerated appeal
is not accompanied by any additional documents. We do not have a copy of the recusal
motion, the order denying it, or any other document filed in the trial court. Due to these
deficiencies, this Court cannot meet our obligation to decide the appeal on an expedited
basis, and we hereby dismiss the appeal. See also Nisenbaum v. Nisenbaum, No. M2021-
01377-COA-T10B-CV, 2021 WL 5919114, at *1 (Tenn. Ct. App. Dec. 15, 2021) (“Ms.
Nisenbaum failed to comply with Rule 10B when she filed her petition for accelerated
appeal without any of the required supporting documents. So we dismiss the appeal.”);
Cisneros v. Miller, No. M2016-02426-COA-T10B-CV, 2017 WL 113964, at *2 (Tenn. Ct.
App. Jan. 6, 2017) (“Because the petition for recusal appeal is not accompanied by the
motion for recusal filed in the trial court, we dismiss the appeal.”).

                                   III.   CONCLUSION

For the aforementioned reasons, this appeal is hereby dismissed. Costs of this appeal are
                                          -3-
taxed to the petitioner, Mark T. Stinson, for which execution may issue if necessary.


                                                 _________________________________
                                                 CARMA DENNIS MCGEE, JUDGE




                                           -4-